     Case 1:20-cv-01405-NONE-BAM Document 17 Filed 03/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DURRELL ANTHONY PUCKETT,                          No. 1:20-cv-01405-NONE-BAM (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
14    BARRIOS, et al.,                                  PLAINTIFF’S MOTION FOR
                                                        PRELIMINARY INJUNCTION
15                       Defendants.
                                                        (Doc. Nos. 12, 14)
16

17           Plaintiff Durrell Anthony Puckett is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19           On December 9, 2020, plaintiff filed a motion for a preliminary injunction or restraining

20   order. (Doc. No. 12.) On December 11, 2020, the assigned magistrate judge issued findings and

21   recommendations that plaintiff’s motion for preliminary injunction be denied. (Doc. No. 14.)

22   The findings and recommendations were served on plaintiff and contained notice that any

23   objections thereto were to be filed within fourteen (14) days after service. (Id. at 3–4.) No

24   objections have been filed, and the deadline to do so has expired.

25           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

26   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

27   and recommendations to be supported by the record and by proper analysis.

28   /////
                                                       1
     Case 1:20-cv-01405-NONE-BAM Document 17 Filed 03/05/21 Page 2 of 2


 1         Accordingly,

 2         1. The findings and recommendations issued on December 11, 2020, (Doc. No. 14), are

 3               adopted in full;

 4         2. Plaintiff’s motion for a preliminary injunction, (Doc. No. 12), is denied; and

 5         3. This matter is referred back to the magistrate judge for further proceedings consistent

 6               with this order.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     March 5, 2021
                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
